Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 6/20/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,535,384 and 10,878,863 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: in combination with other claimed limitations, the prior arts of record fail to disclose or suggest wherein the memory device is configured to execute the instructions from the processing resource by causing logical operations to be performed on operands stored in memory cells of the array, without transferring the operands to the processing resource, by operating compute components coupled to the array as accumulators, as required by claim 21; the prior arts of record fail to disclose or suggest control circuitry configured to execute the instructions generated by a processing resource by causing NOR logical operations to be performed on operands stored in memory cells of the array, without transferring the operands to the processing resource, by operating sensing circuitry coupled to the array as an accumulator, as required by claim 29; and the prior arts of record fail to disclose or suggest wherein the control circuitry is configured to execute the instructions received from the processing resource by causing NAND logical operations to be performed on operands stored in memory cells of the array, without transferring the operands to the processing resource, by operating sensing circuitry coupled to the array as an accumulator, as required by claim 35.
Claims 21-40 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811. The examiner can normally be reached M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIBOL TAN/Primary Examiner, Art Unit 2844